MR. PRESIDING JUSTICE BURKE delivered the opinion of the court: On petition of the defendants we granted leave to appeal from a judgment in the sum of $5,000 in favor of plaintiffs in a trial without jury. The action arose from an automobile collision on September 1, 1954, at 10:00 a. m., at or near tbe intersection of State Street and 37th Place, Chicago, when a standing cab with the plaintiff as a passenger was struck from behind by an automobile driven by the defendant, Annious Hall. William Waters demanded judgment for $5,000 and Emma Waters demanded judgment for $15,000. The court entered judgment in favor of William and Emma jointly for $5,000 and against Checker Taxi Cab Co., Inc., and its driver, William F. Conrick and dismissed Annious Hall. We do not deem it necessary to discuss the case at length as plaintiffs failed to file a brief as required by Rule 7 of this court. See Standley v. Standley, 143 Ill App 278; Barton v. Barton, 318 Ill App 68, 70, 47 NE2d 496.  Emma Waters asked judgment for $15,000 as damages for personal injuries suffered in the occurrence. William Waters demanded judgment of $5,000 as damages for personal injuries and the loss of his wife’s services. It was error to lump these causes of action into a single judgment against these defendants. See Caton, et al. v. Flig, 343 Ill App 99, 98 NE2d 162.  We are of the opinion that the judgment is against the manifest weight of the evidence on the issues of liability and of damages. Therefore the judgment is reversed and the cause remanded for further proceedings not inconsistent with these views. Judgment reversed and cause remanded with directions. FRIEND and BRYANT, JJ., concur.